Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cooler/separator" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197).
Fronk teaches an apparatus for processing an input material (abstract) comprising a reactor vessel defining a combustion zone (para. 0021; fig. 2, #42), the reactor vessel having at least one torch (para. 0022), the reactor vessel having at least one input port for receiving the input feedstock proximate to the torch (para. 0021, fig. 2, #21), the reactor vessel further having an output for discharging a primary reactor output stream (para. 0023; fig. 2, #28), at least one cooler coupled to receive the primary output stream and operable to cool the primary output stream and generate a secondary output stream (para. 0026; fig. 3, #50), a scrubber that receives the secondary output stream from the cooler, the scrubber operable to further extract at least one gas from the secondary output stream (para. 0028; fig. 3, #54).

Detering, however, teaches an apparatus for processing input material (abstract) wherein a plasma flame torch includes an input for a combustible torch fuel (hydrogen, etc; col. 8, lines 4-11) that produces a plasma (flame) within the reactor (col. 7, line 60-col. 8, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plasma flame torch in Fronk that includes an input for a combustible torch fuel (hydrogen, etc; col. 8, lines 4-11) that produces a plasma (flame) within the reactor in order to provide a configuration known in the art as taught by Detering.
Regarding claim 2, Fronk teaches multiple inputs for the reactor vessel (these inputs are able to receive a supply of steam absent a showing to the contrary; fig. 2, #22, 36; para. 0021).
Regarding claims 3-5, Detering teaches a plasma flame torch includes an input for a combustible torch fuel (hydrogen, methane, oxygen, etc; col. 8, lines 4-11).
In the alternative regarding claims 3-6, it appears that these limitations are drawn to materials worked on by the apparatus. As the apparatus is able to work on the materials recited in claims 3-6, it appears that the prior art meets these limitations. See MPEP 2115.
Regarding claim 7, Fronk teaches input is directed proximally to the tip of the flame (in a downward direction) such that the feedstock necessarily intersects the flame at a 90 ± 60 degrees (fig. 2, #22, 46, 30, 45).
Regarding claim 9, Detering teaches Detering teaches a plasma flame torch includes an input for a combustible torch fuel (hydrogen, methane, col. 8, lines 4-11). The claim recites the fuel comprises less than 10% nitrogen; this limitation includes a value of 0% nitrogen. As Detering recites nitrogen in the alternative, it appears that Detering meets this limitation (including 0% nitrogen).
Regarding claim 10, Fronk teaches a preheater for preheating the input feedstock prior to introduction into the reactor vessel (fig. 2, #48; para. 0024).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Shimada (US 2005/0217483).
Fronk teaches an apparatus as described above in claim 1, but fails to teach the combustible torch fuel comprises acetylene.
Detering, however, teaches that the torch fuel comprises a reductive gas (col. 8, lines 4-11).
Shimada teaches that acetylene is a reductive gas (claim 9).
As Detering teaches that the torch fuel comprises a reductive gas and Shimada teaches that acetylene is a reductive gas, it would have been obvious to one of ordinary skill in the art to provide acetylene in Fronk.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and either one of Covell (US 4520760) and Gerstweiler (US 6571747).
Fronk teaches an apparatus as described above in claim 1, but fails to teach the cooler is further operable to precipitate solid impurities from the primary reactor output stream.
Covell, however, teaches an apparatus for processing input material (col. 1, lines 5-10) wherein a reaction product gas is cooled for the purpose of precipitating solid impurities (col. 2, lines 20-55).
Gerstweiler teaches an apparatus for processing input material (abstract) wherein an output stream from a reactor is sent to a cooler for the purpose of precipitating solids from the gas stream (col. 5, line 60-col. 6, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the output gas stream sent to a cooler in Fronk in order to precipitate solids as taught by Covell and Gerstweiler, respectively.

Claim 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Santoianni (US 2012/0061618).
Fronk teaches an apparatus as described above in claim 1.
If Fronk fails to teach a torch nozzle, Santoianni will be relied upon herein. 
Santoianni teaches an apparatus for processing input material (abstract) wherein plasma torches comprise nozzles for the purpose of flowing gases to the plasma (flame) (para. 0038, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art to provide plasma torches comprising nozzles in Fronk in order to flow gases to the plasma (flame) as taught by Santoianni.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Shimada (US 2005/0217483) and Santoianni.
Fronk teaches an apparatus as described above in claim 1, but fails to teach the combustible torch fuel comprises acetylene.
Detering, however, teaches that the torch fuel comprises a reductive gas (col. 8, lines 4-11).
Shimada teaches that acetylene is a reductive gas (claim 9).
As Detering teaches that the torch fuel comprises a reductive gas and Shimada teaches that acetylene is a reductive gas, it would have been obvious to one of ordinary skill in the art to provide acetylene in Fronk.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk (US 2016/0365593) in view of Detering (US 6395197) and Santoianni and either one of Covell (US 4520760) and Gerstweiler (US 6571747).
Fronk teaches an apparatus as described above in claim 1, but fails to teach the cooler is further operable to precipitate solid impurities from the primary reactor output stream.
Covell, however, teaches an apparatus for processing input material (col. 1, lines 5-10) wherein a reaction product gas is cooled for the purpose of precipitating solid impurities (col. 2, lines 20-55).
Gerstweiler teaches an apparatus for processing input material (abstract) wherein an output stream from a reactor is sent to a cooler for the purpose of precipitating solids from the gas stream (col. 5, line 60-col. 6, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the output gas stream sent to a cooler in Fronk in order to precipitate solids as taught by Covell and Gerstweiler, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735